Exhibit 10.4

 

AMENDED AND RESTATED SEVERANCE AGREEMENT

 

THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into this 21st day of October, 2004 by and among Prime Group Realty
Trust, a Maryland real estate investment trust (“PGRT”), Prime Group Realty,
L.P., a Delaware limited partnership and the operating partnership for PGRT
(“Prime”) (Prime and PGRT are hereinafter sometimes collectively referred to as
“Employer”), and Steve Baron, an individual domiciled in the State of Illinois
(“Executive”).

 

W I T N E S S E T H

 

A. Employer and Executive entered into that certain Severance Agreement (the
“Existing Agreement”) dated as of October 1, 2000 pursuant to which Executive
became employed by Employer as an Executive Vice President of Employer.

 

B. Employer is engaged primarily in the ownership, management, leasing,
marketing, acquisition, development and construction of office and industrial
real estate facilities throughout the Chicago metropolitan area.

 

C. Employer believes that it would benefit from the continued application of
Executive’s particular and unique skill, experience, and background to the
development and leasing of office and industrial properties and the management
thereof.

 

D. Executive wishes to commit to continue to serve Employer in the position set
forth herein on the terms herein provided.

 

E. The parties wish to amend and restate the Existing Agreement in its entirety
on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein set forth, and for other good and valuable consideration, Employer and
Executive hereby agree as follows:

 

1. Employment and Duties. During the Employment Term (as defined in Section 2
hereof), Employer agrees to employ Executive, and Executive agrees to be
employed by Employer, as an Executive Vice President of Employer on the terms
and conditions provided in this Agreement. Executive shall conduct, operate,
manage and promote the business and business concept of Employer. The Chief
Executive Officer or President of Employer may from time to time further define
and clarify Executive’s duties and services hereunder as Executive Vice
President of Employer. Executive agrees to devote Executive’s best efforts and
substantially all of Executive’s business time, attention, energy and skill to
perform Executive’s duties as Executive Vice President of Employer. Employer
shall have the right to specify which of Employer’s affiliates or related
parties (including but not limited to Prime Group Realty Services, Inc. and its
affiliates) shall have Executive on its payroll.

 

2. Term. The term of this Agreement shall commence on the date hereof and expire
on November 17, 2005 (the “Initial Term”), provided, however, that this
Agreement shall automatically be renewed for successive one year terms following
the Initial Term (each a



--------------------------------------------------------------------------------

“Renewal Term” and together with the Initial Term, the “Employment Term”),
unless at least six (6) months prior to, in the case of a non-renewal by
Employer, or at least thirty (30) days prior to, in the case of a non-renewal by
Executive, the end of the Initial Term or any Renewal Term, as applicable,
either party shall give the other written notice of its intention to terminate
this Agreement.

 

3. Compensation and Related Matters. (a) Base Salary. As compensation for
performing the services required by this Agreement during the Employment Term,
Employer shall pay to Executive an annual salary of no less than the annual base
salary currently paid to Executive as of the date hereof (“Base Compensation”),
payable in accordance with the general policies and procedures for payment of
salaries to its executive personnel maintained, from time to time, by Employer
(but no less frequently than monthly), subject to withholding for applicable
federal, state, and local taxes. Increases in Base Compensation, if any, shall
be determined by the Compensation Committee (the “Committee”) of the Board of
Trustees of PGRT (the “Board”) or the Chief Executive Officer of PGRT, based on
periodic reviews of Executive’s performance conducted on at least an annual
basis.

 

(b) Bonus. In addition to Base Compensation, the Board, the Committee and/or the
Chief Executive Officer of PGRT, in their sole and absolute discretion, may, but
in no event shall be obligated to, authorize the payment of a bonus (a
“Performance Bonus Distribution”) payable in cash, common shares in PGRT and/or
options for PGRT shares to Executive based upon achievement of such corporate
and individual performance goals and objectives as may be established or
determined by the Board, the Committee and/or the Chief Executive Officer of
PGRT from time to time. The commissions and other amounts payable under the
Commission Schedules (as defined in Section 6 below), other than the
discretionary and any guaranteed bonus which are not based on transactions
closed, shall not be deemed to be Performance Bonus Distributions for the
purposes of this Agreement.

 

(c) Benefits. During the Employment Term and subject to the limitations and
alternative rights set forth in this Section 3(c), Executive and Executive’s
eligible dependents shall have the right to participate in the medical and
dental benefit plan established by Employer (which may include contributions by
Executive) and in any other retirement, pension, insurance, health or other
benefit plan or program that has been or is hereafter adopted by Employer (or in
which Employer participates), as such plans and programs may be amended or
modified from time to time by Employer, according to the terms of such plan or
program with all the benefits, rights and privileges as are enjoyed by any other
executive officers of Employer. Employer has in place a life insurance program
in which Executive will be entitled to participate. If the participation of
Executive would adversely affect the qualification of a plan intended to be
qualified under Section 401(a) of the Internal Revenue Code as the same may be
amended from time to time (the “Code”), Employer shall have the right to exclude
Executive from that plan in return for Executive’s participation in (i) a
nonqualified deferred compensation plan or (ii) an arrangement providing
substantially comparable benefits under a plan that is either a qualified or
nonqualified under the Code at Employer’s option.

 

(d) Expenses. Executive shall be reimbursed, subject to Employer’s receipt of
invoices or similar records as Employer may reasonably request in accordance
with its policies and procedures, as such policies and procedures may be amended
or modified from time to time

 

2



--------------------------------------------------------------------------------

by Employer, for all reasonable and necessary expenses incurred by Executive in
the performance of Executive’s duties hereunder, including expenses for business
entertainment and meals (whether in or out of town) and gas for business travel,
but excluding automobile insurance.

 

(e) Vacations. During the Employment Term, Executive shall be entitled to
vacation in accordance with Employer’s practices, as such practices may be
amended or modified from time to time by Employer, provided that Executive shall
be entitled to at least three (3) weeks paid vacation in each full calendar
year. Executive may accrue unused vacation time if not used in any calendar year
or years, however, the maximum cumulative amount of vacation time that Executive
may accrue and carry over to the next year is two (2) weeks. Executive shall not
be entitled to a payment for any vacation time which has accrued but has not
been used as of the date of the termination of Executive’s employment with
Employer.

 

4. Termination and Termination Benefits. (a) Termination by Employer. (i)
Without Cause. Employer may terminate this Agreement and Executive’s employment
at any time (other than for Cause, as that term is defined in Section 4(a)(ii)
hereof) upon thirty (30) days’ prior written notice to Executive. In connection
with the termination of Executive’s employment pursuant to this Section 4(a)(i),
(A) Employer shall pay to Executive Executive’s Base Compensation in accordance
with Section 3(a) hereof up to the effective date of such termination, (B)
Employer shall pay to Executive a pro rata portion of any Performance Bonus
Distribution otherwise payable to Executive for or with respect to the calendar
year in which such termination occurs in accordance with Section 3(b) hereof up
to the effective date of such termination and, to the extent not previously
paid, Employer shall pay to Executive all Performance Bonus Distributions
payable to Executive in accordance with Section 3(b) hereof for or with respect
to any calendar years prior to the calendar year in which such termination
occurs, (C) Employer shall provide to Executive the benefits set forth in
Sections 3(c), 3(d) and 3(e) hereof up to the effective date of such termination
and (D) Employer shall pay to Executive the Termination Compensation specified
in Section 4(d) hereof. For purposes of calculating Executive’s pro rata portion
of any Performance Bonus Distribution pursuant to clause (B) in the previous
sentence, if the termination takes place prior to receipt by Executive of any
Performance Bonus Distribution, the Performance Bonus Distribution, a pro rata
(based on the number of days in the year) portion of which Executive shall be
entitled to receive, shall be deemed to be 50% of Executive’s then current
annual Base Compensation. For purposes of this Agreement, the “effective date of
termination” shall mean the last day on which Executive is employed with
Employer which may be later than the date of the delivery of any applicable
notice of termination.

 

(ii) With Cause. Employer may terminate this Agreement for Cause immediately
upon written notice to Executive. Employer may elect to require Executive to
continue to perform Executive’s duties under this Agreement for an additional
thirty (30) days following notice of termination. In connection with the
termination of Executive’s employment pursuant to this Section 4(a)(ii), (A)
Employer shall pay to Executive Executive’s Base Compensation in accordance with
Section 3(a) hereof up to the effective date of such termination, and, to the
extent not previously paid, Executive shall be entitled to any Performance Bonus
Distributions payable to Executive in accordance with Section 3(b) hereof for or
with respect to any calendar years prior to the calendar year in which such
termination

 

3



--------------------------------------------------------------------------------

occurs and (B) Employer shall provide to Executive the benefits set forth in
Sections 3(c), 3(d) and 3(e) hereof up to the effective date of such
termination. For purposes of this Section 4(a)(ii), “Cause” shall mean (1) a
finding by the Board that Executive has materially harmed Employer, its
business, assets or employees through an act of dishonesty, material conflict of
interest, gross misconduct or willful malfeasance, (2) Executive’s conviction of
(or plea of nolo contendere to) a felony involving acts of dishonesty, financial
untrustworthiness or adversely impacting Executive’s ability to perform
Executive’s duties hereunder, (3) Executive’s failure to perform (which shall
not include inability to perform due to disability) in any material respect
Executive’s material duties under this Agreement after written notice specifying
the failure and a reasonable opportunity to cure (it being understood that if
Executive’s failure to perform is not of a type requiring a single action to
fully cure, then Executive may commence the cure promptly after such written
notice and thereafter diligently prosecute such cure to completion), (4) the
breach by Executive of any of Executive’s material obligations hereunder (other
than those covered by clause (3) above) and the failure of Executive to cure
such breach within thirty (30) days after receipt by Executive of a written
notice of Employer specifying in reasonable detail the nature of the breach, or
(5) Executive’s sanction (including restrictions, prohibitions and limitations
agreed to under a consent decree or agreed order) under, or conviction for
violation of, any federal or state securities law, rule or regulation (provided
that in the case of a sanction, such sanction materially impedes or impairs the
ability of Executive to perform Executive’s duties and exercise Executive’s
responsibilities hereunder in a satisfactory manner).

 

(iii) Disability. If due to illness, physical or mental disability, or other
incapacity, Executive shall fail during any four (4) consecutive months to
perform the duties required by this Agreement, Employer may, upon thirty (30)
days’ written notice to Executive, terminate this Agreement and Executive’s
employment. In the event of any such termination, (A) Employer shall pay to
Executive Executive’s Base Compensation in accordance with Section 3(a) hereof
up to the effective date of such termination, (B) Employer shall pay to
Executive a pro rata portion of any Performance Bonus Distribution otherwise
payable to Executive for or with respect to the calendar year in which such
termination occurs in accordance with Section 3(b) hereof up to the first day of
such four (4) month period and, to the extent not previously paid, Executive
shall be entitled to all Performance Bonus Distributions payable to Executive in
accordance with Section 3(b) hereof for or with respect to any calendar years
prior to the calendar year in which such termination occurs, (C) Employer shall
provide to Executive the benefits set forth in Sections 3(c) (or the after-tax
cash equivalent), 3(d) and 3(e) hereof up to the effective date of such
termination and (D) Employer shall pay to Executive the Termination Compensation
specified in Section 4(d) hereof, but only if and to the extent that Employer
has actually obtained disability insurance coverage for Executive at
commercially reasonable rates in Employer’s discretion which reimburses Employer
for, or pays Executive directly, such amounts. For purposes of calculating
Executive’s pro rata portion of any Performance Bonus Distribution pursuant to
clause (B) in the previous sentence, if the termination takes place prior to
receipt by Executive of any Performance Bonus Distribution, the Performance
Bonus Distribution, a pro rata portion of which Executive shall be entitled to
receive, shall be deemed to be 50% of Executive’s then current annual Base
Compensation. This Section 4(a)(iii) shall not limit the entitlement of
Executive, Executive’s estate or beneficiaries to any disability or other
benefits available to Executive under any disability insurance or other benefits
plan or policy which is maintained by Employer for Executive’s benefit (as
opposed to Employer’s benefit). For purposes of this Agreement, the “date of
disability” shall mean the first day of the consecutive period during which
Executive fails to perform the duties required by this Agreement due to illness,
physical or mental disability or other incapacity.

 

4



--------------------------------------------------------------------------------

(b) Termination by Executive. (i) After Change of Control. Executive may
terminate this Agreement upon thirty (30) days’ written notice to Employer
following any “change of control” (as defined below) of Employer and (i) a
resulting “diminution event” (as defined below) or (ii) a resulting relocation
of Executive’s office to a location more than twenty-five (25) miles from 77
West Wacker Drive, Chicago, Illinois, but in no event later than one year after
the change of control event. In addition to the foregoing, Executive may
terminate this Agreement upon thirty (30) days’ written notice to Employer prior
to or following any change of control of Employer (any such notice given prior
to a change of control may be contingent on the timing and actual occurrence of
the change of control event) provided such written notice is given to Employer
no later than sixty (60) days after the change of control event. Executive shall
continue to perform, at the election of Employer, Executive’s duties under this
Agreement for an additional thirty (30) days following notice of termination;
provided, however, in the event the notice of termination is given prior to a
change of control (and such notice is contingent on the occurrence of the change
of control), Executive shall perform Executive’s duties under this Agreement for
an additional thirty (30) days following the change of control, provided, that,
as required under this Agreement, Executive receives payment simultaneously with
the closing of the change of control of (i) the Termination Compensation
pursuant to Section 4(d)(ii), and (ii) the compensation due Executive pursuant
to clause (B) of this Section 4(b)(i), and Employer otherwise complies with, and
provides the other compensation and benefits provided for, in this Agreement. In
the event of such termination, (A) Employer shall pay to Executive Executive’s
Base Compensation up to the effective date of such termination, (B) Employer
shall pay to Executive a pro rata portion of any Performance Bonus Distribution
otherwise payable to Executive for or with respect to the calendar year in which
such termination occurs in accordance with Section 3(b) hereof up to the
effective date of such termination and, to the extent not previously paid,
Executive shall be entitled to all Performance Bonus Distributions payable to
Executive in accordance with Section 3(b) hereof for or with respect to any
calendar years prior to the calendar year in which such termination occurs, (C)
Employer shall provide to Executive the benefits set forth in Sections 3(c),
3(d) and 3(e) hereof up to the effective date of such termination and (D)
Employer shall pay to Executive the Termination Compensation specified in
Section 4(d) hereof (which amounts specified in the foregoing clauses (B) and
(D) shall be paid simultaneously with the occurrence of the change of control in
the event Executive has given a notice of termination prior to the change of
control). For purposes of calculating Executive’s pro rata portion of any
Performance Bonus Distribution pursuant to clause (B) in the previous sentence,
if the termination takes place prior to receipt by Executive of any Performance
Bonus Distribution, the Performance Bonus Distribution, a pro rata portion of
which Executive shall be entitled to receive, shall be deemed to be 50% of
Executive’s then current annual Base Compensation. For purposes of this
Agreement, in the event Employer defaults in its obligation under Section 8
hereof and, as a consequence thereof, Executive’s employment with Employer (or
Employer’s successor or assign) terminates, such termination shall be deemed to
be a termination under this Section 4(b)(i).

 

For purposes of this Section 4(b)(i), (A) a “change of control” of Employer
shall be deemed to have occurred if: (1) any person (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), including a “group” as

 

5



--------------------------------------------------------------------------------

defined in Section 13(d)(3) of the Exchange Act (but excluding a trustee or
other fiduciary holding securities under an employee benefit plan of Employer),
becomes the beneficial owner of shares of beneficial interests or limited
partnership interests, as applicable, of Employer having at least fifty percent
(50%) of the total number of votes that may be cast for the election of trustees
of Employer; (2) the merger or other business combination of Employer, sale of
all or substantially all of Employer’s assets or combination of the foregoing
transactions (a “Transaction”), other than a Transaction immediately following
which the shareholders of Employer immediately prior to the Transaction continue
to have a majority of the voting power in the resulting entity (excluding for
this purpose any shareholder owning directly or indirectly more than ten percent
(10%) of the shares of the other company involved in the Transaction); or (3)
within any twenty-four (24) month period beginning on or after the date hereof,
the persons who were trustees of Employer immediately before the beginning of
such period (the “Incumbent Directors”) shall cease to constitute at least a
majority of the Board or a majority of the board of trustees of any successor to
Employer, provided that, any trustee who was not a trustee as of the date hereof
shall be deemed to be an Incumbent Director if such trustee was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the trustees who then qualified as Incumbent Directors either
actually or by prior operation of this provision, unless such election,
recommendation or approval was the result of an actual or threatened election
contest of the type contemplated by Regulation 14a-11 promulgated under the
Exchange Act or any successor provision; and (B) a “diminution event” shall mean
any material diminution in (1) the duties and responsibilities of Executive
(including a change of title below Executive Vice President) or (2) the
compensation package for Executive.

 

In the event that any payment, benefit or distribution by or on behalf of
Employer to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 4(b)(i)) (the “Payments”) is determined to be an “excess
parachute payment” pursuant to Code Section 280G or any successor or substitute
provision of the Code, with the effect that Executive is liable for the payment
of the excise tax described in Code Section 4999 or any successor or substitute
provision of the Code (the “Excise Tax”), then Employer shall pay to Executive
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax on the
Gross-Up Payment, shall be equal to the Total Payments. All determinations
required to be made under this paragraph, and the assumptions to be utilized in
arriving at such determination, shall be made by the certified public accounting
firm used for auditing purposes by Employer immediately prior to Executive’s
employment termination (the “Accounting Firm”), which shall provide detailed
supporting calculations both to Employer and Executive. Employer shall pay all
fees and expenses of the Accounting Firm. Any determination by the Accounting
Firm shall be binding upon Employer and Executive, except as provided in the
following sentence. As a result of the uncertainty in the application of Code
Sections 280G and 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Internal Revenue Service
(“IRS”) or other agency will claim that a greater or lesser Excise Tax is due.
In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment,
Executive shall repay to Employer, at the time that the amount of such reduction
in Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable to

 

6



--------------------------------------------------------------------------------

the Excise Tax and federal, state and local income and employment taxes imposed
on the Gross-Up Payment being repaid by Executive to the extent that such
repayment results in a reduction in Excise Tax and/or a federal, state or local
income or employment tax deduction). In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), Employer shall
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by Executive with respect to such
excess) at the time that the amount of such excess is finally determined.
Executive and Employer shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments. Employer shall pay all fees and expenses of Executive relating to a
claim by the IRS or other agency.

 

(ii) Without Good Reason. Executive may terminate this Agreement and Executive’s
employment at any time for any reason or for no reason upon thirty (30) days’
written notice to Employer, during which period Executive shall continue to
perform Executive’s duties under this Agreement if Employer so elects. In
connection with the termination of Executive’s employment pursuant to this
Section 4(b)(ii), (A) Employer shall pay to Executive Executive’s Base
Compensation in accordance with Section 3(a) hereof up to the effective date of
such termination, and, to the extent not previously paid, Executive shall be
entitled to all bonuses payable to Executive in accordance with Section 3(b)
hereof for or with respect to any calendar years prior to the calendar year in
which such termination occurs and (B) Employer shall provide to Executive the
benefits set forth in Sections 3(c), 3(d) and 3(e) hereof up to the effective
date of such termination.

 

(iii) For Good Reason. Executive may terminate this Agreement for Good Reason
upon thirty (30) days’ written notice to Employer. In connection with the
termination of Executive’s employment pursuant to this Section 4(b)(iii), (A)
Employer shall pay to Executive Executive’s Base Compensation in accordance with
Section 3(a) hereof up to the effective date of such termination, (B) Employer
shall pay to Executive a pro rata portion of any Performance Bonus Distribution
otherwise payable to Executive for or with respect to the calendar year in which
such termination occurs in accordance with Section 3(b) hereof up to the
effective date of such termination and, to the extent not previously paid,
Employer shall pay to Executive all Performance Bonus Distributions payable to
Executive in accordance with Section 3(b) hereof for or with respect to any
calendar years prior to the calendar year in which such termination occurs, (C)
Employer shall provide to Executive the benefits set forth in Sections 3(c),
3(d) and 3(e) hereof up to the effective date of such termination and (D)
Employer shall pay to Executive the Termination Compensation specified in
Section 4(d) hereof. For purposes of calculating Executive’s pro rata portion of
any Performance Bonus Distribution pursuant to clause (B) in the previous
sentence, if the termination takes place prior to receipt by Executive of any
Performance Bonus Distribution, the Performance Bonus Distribution, a pro rata
(based on the number of days in the year) portion of which Executive shall be
entitled to receive, shall be deemed to be 50% of Executive’s then current
annual Base Compensation. For purposes of this Section 4(b)(iii), “Good Reason”
shall mean (1) any material breach by Employer of the terms of this Agreement
which is not cured within thirty (30) days after receipt by Employer of a
written notice from Executive specifying in reasonable detail the nature of the
breach, or (2) any relocation of Executive’s office to a location more than
twenty-five (25) miles from 77 West Wacker Drive, Chicago, Illinois.

 

7



--------------------------------------------------------------------------------

(c) Death. Notwithstanding any other provision of this Agreement, this Agreement
shall terminate on the date of Executive’s death. In such event, (A) Employer
shall pay to Executive Executive’s Base Compensation in accordance with Section
3(a) hereof up to the date of such death, (B) Employer shall pay to Executive a
pro rata portion of any Performance Bonus Distribution otherwise payable to
Executive for or with respect to the calendar year in which such death occurs in
accordance with Section 3(b) hereof up to the effective date of such death and,
to the extent not previously paid, Executive shall be entitled to all
Performance Distribution Bonus payable to Executive in accordance with Section
3(b) hereof for or with respect to any calendar years prior to the calendar year
in which such death occurs, (C) Employer shall provide to Executive the benefits
set forth in Sections 3(c) (or the after-tax cash equivalent), 3(d) and 3(e)
hereof up to the date of such death and (D) Employer shall pay to Executive the
Termination Compensation specified in Section 4(d) hereof, but only if and to
the extent that Employer has actually obtained life insurance coverage for
Executive at commercially reasonable rates in Employer’s discretion which
reimburses Employer for the payment of the Termination Compensation or,
alternatively, which names Executive’s designee as the beneficiary, in which
case the Termination Compensation shall be paid directly by the applicable
insurance company to Executive’s beneficiary. This Section 4(c) shall not limit
the entitlement of Executive, Executive’s estate or beneficiaries under any
insurance or other benefits plan or policy which is maintained by Employer for
Executive’s benefit (as opposed to Employer’s benefit). For purposes of
calculating Executive’s pro rata portion of any Performance Bonus Distribution
pursuant to clause (B) in the previous sentence, if the termination takes place
prior to receipt by Executive of any Performance Bonus Distribution, the
Performance Bonus Distribution, a pro rata portion of which Executive shall be
entitled to receive, shall be deemed to be 50% of Executive’s then current
annual Base Compensation.

 

(d) Termination Compensation. In the event of a termination of this Agreement
pursuant to Section 4(a)(i) (by Employer without cause), 4(a)(iii) (disability),
4(b)(i) (change of control), 4(b)(iii) (by Executive for good reason) or 4(c)
(death) hereof, Employer shall pay to Executive, within thirty (30) days of
termination (or upon the occurrence of a change of control as provided in
Section 4(b)(i) above), an amount in one lump sum (“Termination Compensation”)
equal to:

 

(i) in the case of a termination pursuant to Section 4(a)(i) (by Employer
without cause) except as specified in clause 4(d)(ii) below, 4(a)(iii)
(disability), 4(b)(iii) (by Executive for good reason) or 4(c) (death) hereof,
fifty percent (50%) of the sum of (A) the Executive’s then current annual Base
Compensation, plus (B) the average annual Performance Bonus Distribution paid or
payable to Executive for or with respect to the full two calendar years
immediately preceding the calendar year in which the date of termination occurs,
but in the case of Sections 4(a)(iii) (disability) and 4(c) (death), subject to
the availability of insurance coverage as provided in such Sections; or

 

(ii) in the case of a termination pursuant to Section 4(a)(i) (by Employer
without cause) within one year after a change of control or Section 4(b)(i)
(change of control) hereof, the sum of (A) the Executive’s then current annual
Base Compensation, plus (B)

 

8



--------------------------------------------------------------------------------

the average annual Performance Bonus Distribution paid or payable to Executive
for or with respect to the two full calendar years immediately preceding the
calendar year in which the date of termination occurs.

 

For purposes of calculating Executive’s Termination Compensation pursuant to
this Section 4(d), the value of any Performance Bonus Distribution component of
the Termination Compensation calculation which is comprised of shares or share
options shall be determined based upon the cash equivalent amount for such share
and/or share options as approved by the Board or the Committee, as applicable,
at the time of the grant, and for the purposes of Termination Compensation shall
be paid entirely in cash.

 

5. Covenants of Executive.

 

(a) No Conflicts. Executive represents and warrants that Executive is not
personally subject to any agreement, order or decree which restricts Executive’s
acceptance of this Agreement and the performance of Executive’s duties with
Employer hereunder.

 

(b) Non-Disclosure. During the Employment Term and for a period of two years
after the expiration or termination of this Agreement for any reason, Executive
shall not disclose or use, except in the pursuit of the Business for or on
behalf of Employer, any Trade Secret (as hereinafter defined) of Employer,
whether such Trade Secret is in Executive’s memory or embodied in writing or
other physical form. For purposes of this Section 5(c), “Trade Secret” means any
information which derives independent economic value, actual or potential, with
respect to Employer from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and is the subject of efforts to maintain its secrecy
that are reasonable under the circumstances, including, but not limited to,
trade secrets, customer lists, sales records and other proprietary commercial
information. Said term, however, shall not include general “know-how”
information acquired by Executive prior to or during the course of Executive’s
service which could have been obtained by him from public sources without the
expenditure of significant time, effort and expense which does not relate to
Employer.

 

(c) Return of Documents. Upon termination of Executive’s services with Employer,
Executive shall return all originals and copies of books, records, documents,
customer lists, sales materials, tapes, keys, credit cards and other tangible
property of Employer within Executive’s possession or under Executive’s control.

 

(d) Equitable Relief. In the event of any breach by Executive of any of the
covenants contained in this Section 5, it is specifically understood and agreed
that Employer shall be entitled, in addition to any other remedy which it may
have, to equitable relief by way of injunction, an accounting or otherwise and
to notify any employer or prospective employer of Executive as to the terms and
conditions hereof.

 

(e) Acknowledgment. Executive acknowledges that Executive will be directly and
materially involved as a senior executive in all important policy and
operational decisions of Employer. Executive further acknowledges that the scope
of the foregoing restrictions has been specifically bargained between Employer
and Executive, each being fully informed of all

 

9



--------------------------------------------------------------------------------

relevant facts. Accordingly, Executive acknowledges that the foregoing
restrictions of this Section 5 are fair and reasonable, are minimally necessary
to protect Employer, its other partners and the public from the unfair
competition of Executive who, as a result of Executive’s performance of services
on behalf of Employer, will have had unlimited access to the most confidential
and important information of Employer, its business and future plans. Executive
furthermore acknowledges that no unreasonable harm or injury will be suffered by
him from enforcement of the covenants contained herein and that Executive will
be able to earn a reasonable livelihood following termination of Executive’s
services notwithstanding enforcement of the covenants contained herein.

 

6. Prior and Contemporaneous Agreements. This Agreement amends and restates in
its entirety the Existing Agreement and supersedes and is in lieu of any and all
other employment agreements or arrangements between Executive and Employer or
its predecessor or any subsidiary, including the Existing Agreement, and any and
all such employment agreements and arrangements are hereby terminated and deemed
of no further force or effect. Notwithstanding the foregoing, Employer and
Executive may agree from time to time on commission schedules (the “Commission
Schedules”) which provide for the potential of Executive earning leasing and
other commissions in connection with his duties. The Commission Schedules are
subject to modification by Employer in its sole and absolute discretion upon
advance notice to Executive but such modification shall not affect commissions
previously earned. In the event of a conflict, inconsistency or issue of
interpretation between the terms of this Agreement and any Commission Schedules,
the Employer’s determination and interpretation shall prevail.

 

7. Assignment. Neither this Agreement nor any rights or duties of Executive
hereunder shall be assignable by Executive and any such purported assignment by
him shall be void. Employer may assign all or any of its rights hereunder
provided that substantially all of the assets of Employer are also transferred
to the same party.

 

8. Successor to Employer. Employer will require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of Employer, as the case may be, by
agreement in form and substance reasonably satisfactory to Executive, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that Employer would be required to
perform it if no such succession or assignment had taken place. Any failure of
Employer to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement giving
Executive the right to terminate this Agreement, in which case Executive shall
be entitled to receive the compensation specified in Section 4(b)(i) (change of
control) hereof. This Agreement shall inure to the benefit of and be enforceable
by Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts are still payable to Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee or other designee or, if there be
no such designee, to Executive’s estate.

 

9. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if personally delivered, sent by courier
or by certified mail, postage or delivery charges prepaid, to the following
addresses:

 

  (a) if to Executive, to:

 

Steve Baron

855 Edgewood Court

Highland Park, IL 60035

 

10



--------------------------------------------------------------------------------

With a copy to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: Steve Baron

 

  (b) if to Employer, to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: Chief Executive Officer

 

With a copy to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: General Counsel

 

and to:

 

Winston & Strawn

35 West Wacker Drive

Chicago, IL 60601

Attn: Wayne D. Boberg

 

Any notice, claim, demand, request or other communication given as provided in
this Section 9, if delivered personally, shall be effective upon delivery; and
if given by courier, shall be effective one (1) business day after deposit with
the courier if next day delivery is guaranteed; and if given by certified mail,
shall be effective three (3) business days after deposit in the mail. Either
party may change the address at which it is to be given notice by giving written
notice to the other party as provided in this Section 9.

 

10. Amendment. This Agreement may not be changed, modified or amended except in
writing signed by both parties hereto.

 

11



--------------------------------------------------------------------------------

11. Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

 

12. Severability. Employer and Executive each expressly agree and contract that
it is not the intention of either party to violate any public policy, statutory
or common law, and that if any covenant, sentence, paragraph, clause or
combination of the same of this Agreement (a “Contractual Provision”) is in
violation of the law of any state where applicable, such Contractual Provision
shall be void in the jurisdictions where it is unlawful, and the remainder of
such Contractual Provision, if any, and the remainder of this Agreement shall
remain binding on the parties such that such Contractual Provision shall be
binding only to the extent that such Contractual Provision is lawful or may be
lawfully performed under then applicable laws. In the event that any part of any
Contractual Provision of this Agreement is determined by a court of competent
jurisdiction to be overly broad thereby making the Contractual Provision
unenforceable, the parties hereto agree, and it is their desire, that such court
shall substitute a judicially enforceable limitation in its place, and that the
Contractual Provision, as so modified, shall be binding upon the parties as if
originally set forth herein.

 

13. Governing Law. This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with the laws of the State of Illinois,
exclusive of the conflict of laws provisions of the State of Illinois.

 

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Severance Agreement as of the date first written above.

 

EMPLOYER:

PRIME GROUP REALTY TRUST

By:

 

/s/ Jeffrey A. Patterson

--------------------------------------------------------------------------------

   

Jeffrey A. Patterson, Chief Executive Officer

PRIME GROUP REALTY, L.P.

By:

 

Prime Group Realty Trust, its General Partner

By:

 

/s/ Jeffrey A. Patterson

--------------------------------------------------------------------------------

   

Jeffrey A. Patterson, Chief Executive Officer

EXECUTIVE:

/s/ Steve Baron

--------------------------------------------------------------------------------

Steve Baron